UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 4)* VERISK ANALYTICS, INC. (Name of Issuer) Class A Common Stock (Title of Class of Securities) 92345Y106 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G/A CUSIP NO. 92345Y106 1) NAME OF REPORTING PERSON ISO Employee Stock Ownership Trust 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.8% TYPE OF REPORTING PERSON EP Page 2 of 9 Pages SCHEDULE 13G/A CUSIP NO. 92345Y106 1) NAME OF REPORTING PERSON GreatBanc Trust Company 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Illinois NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.8% TYPE OF REPORTING PERSON BK Page3 of 9 Pages SCHEDULE 13G/A CUSIP NO. 92345Y106 Item 1. (a) Name of Issuer Verisk Analytics, Inc. (b) Address of Issuer’s Principal Executive Offices 545 Washington Boulevard Jersey City, New Jersey 07310 Item 2. (a) Names of Persons Filing ISO Employee Stock Ownership Trust GreatBanc Trust Company (b) Address of Principal Business Office or, if none, Residence ISO Employee Stock Ownership Trust c/o GreatBanc Trust Company 801 Warrenville Road Suite 500 Lisle, Illinois 60532 GreatBanc Trust Company 801 Warrenville Road Suite 500 Lisle, Illinois 60532 (c) Citizenship ISO Employee Stock Ownership Trust Organized in New Jersey GreatBanc Trust Company Organized in Illinois Page 4 of 9 Pages SCHEDULE 13G/A CUSIP NO. 92345Y106 (d) Title of Class of Securities Class A Common Stock (e) CUSIP Number 92345Y106 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act; (b) o Bank as defined in section 3(a)(6) of the Act; (c) o Insurance company as defined in section 3(a)(19) of the Act; (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (e) o An investment adviser in accordance with Rule 13d-1(b)(l)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) o A non-U.S. institution in accordance with Rule 13d-1(b)(l)(ii)(J); (k) o Group, in accordance with Rule 13d-1(b)(l)(ii)(K). Page5 of 9 Pages SCHEDULE 13G/A CUSIP NO. 92345Y106 Item 4.
